Citation Nr: 0817475	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for plasmablastic multiple 
myeloma, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 
INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In November 2007, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge at a hearing held 
in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action their part is 
required.


REMAND

The veteran claims that he has plasmablastic myeloma that is 
related to service, to include as being caused or aggravated 
by an undiagnosed illness due to his service in Southwest 
Asia during the Persian Gulf War, or as due to exposure to 
toxic chemicals, experimental vaccinations and prophylactic 
medications during such service.  The veteran asserts that he 
had inservice symptoms that included headache, rashes, bone 
pain and joint pain, which may have been manifestations of 
his multiple myeloma.  He further asserts that during service 
he had unprotected exposure to smoke from oil well fires.  He 
also describes being given experimental vaccinations, and 
having to take "chemical pills" during chemical attack 
alarms.  His post-service employment is noted to include 
about 15 years as a fire fighter.  

The veteran's service records show that he served in 
Southwest Asia during the Persian Gulf War; his testimony is 
considered credible.  

The Board notes that the veteran has asserted that his claim 
should include a claim for "multiple myeloma."  The medical 
evidence indicates that the veteran was diagnosed with Stage 
III plasmablastic multiple myeloma in 2005 upon an 
investigation of the cause for his recent anemia and kidney 
failure.  
As the correct diagnosis will be established at the requested 
examination, as outlined below, for the sake of simplicity 
the Board will simply refer to the disability in issue as 
"plasmablastic multiple myeloma" at this time.  

In support of his claim, the veteran has submitted a booklet 
entitled Understanding Myelodysplastic Syndromes: A Patient 
Handbook, which states that the causes of myelodysplastic 
syndromes (MDS) are largely unknown, but potential triggers 
include environmental or industrial chemicals such as 
benzene.  The booklet indicates that certain occupations have 
been labeled "at risk" for the development of MDS such as 
painters, coal miners and embalmers.  

He has also submitted a booklet entitled Living With Multiple 
Myeloma, which indicates that early symptoms of multiple 
myeloma may include back pain, unexplained bone fractures, 
unexplained weight loss, frequent infections, fatigue, 
bleeding, and muscle weakness, although in some cases, the 
patient might be asymptomatic until the disease was 
discovered through routine physical examinations.  This 
article states that while no cause for multiple myeloma has 
been identified, a possible link exists between exposure to 
chemicals, pollutants, radiation or other environmental risk 
factors and a greater risk of getting multiple myeloma.  

The veteran has also submitted a private medical opinion 
from a physician, dated in November 2006, in which they 
physician states the following: he has treated the 
veteran since February of 2002; the veteran had 
previously been treated for a rash; the veteran has 
symptoms that include a lower extremity rash, myalgias 
of his neck, benign prostatic hypertrophy, anemia, 
headaches, and elevated blood pressure; he was diagnosed 
with multiple myeloma in August of 2005.  The physician 
states that, "[I] n reading the symptoms of Gulf War 
syndrome, [the veteran] definitely had these prior to 
his diagnosis of multiple myeloma which includes the 
symptoms noted above."  The physician requested VA to 
reconsider the veteran's claim for his multiple myeloma 
"which probably has been aggravated by his Gulf War 
service."  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA examination for the disability in issue. Given the state 
of the evidence and the nature of the claim, on remand, the 
veteran should be scheduled for an examination, to include an 
etiological opinion, and an opinion as to whether the veteran 
has a chronic disability from an undiagnosed illness 
involving the claimed symptoms.  See 38 C.F.R. § 3.317 (2007) 
(stating that service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b)).    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded appropriate 
VA examination(s) to determine the probable 
onset and etiology of his plasmablastic 
multiple myeloma.  The claims folder must be 
provided to the examiner(s) for review.  The 
examiner(s) should be requested to provide 
opinion on the following questions:

a) Whether it is at least as likely as not (a 
50 percent or more likelihood) that the 
veteran's plasmablastic multiple myeloma is 
related to his service, to include his 
exposure to smoke, toxic chemicals, 
experimental vaccinations and prophylactic 
medications during his Persian Gulf service; 

b)  Whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or greater) 
that all of the veteran's claimed symptoms, to 
include headaches, rashes, and joint and 
muscle pain, can be ascribed to known clinical 
diagnoses, and, if not, whether it is at least 
as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran has an 
undiagnosed illness primarily manifested by 
signs or symptoms involving his unexplained 
symptoms, as a consequence of his service in 
the Persian Gulf War; 

c) If, and only if, the veteran is determined 
to have an undiagnosed illness, whether it is 
at least as likely as not (a 50 percent or more 
likelihood) that the veteran's plasmablastic 
multiple myeloma was caused or aggravated by 
such undiagnosed illness.  

The examiner(s) must provide comprehensive 
reports including complete rationales for all 
opinions and conclusions reached.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  

2.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
addressing all evidence of record since the 
last SSOC furnished in February 2007, and 
allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



